People v Riddick (2022 NY Slip Op 03747)





People v Riddick


2022 NY Slip Op 03747


Decided on June 8, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
ANGELA G. IANNACCI
JOSEPH J. MALTESE
LARA J. GENOVESI, JJ.


[*1]The People of the State of New York, respondent,
vChristina Riddick, appellant.


Justine Luongo, Attorney-in-Charge of the Criminal Defense Practice, New York, NY (Jonathan Garelick of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Danielle S. Fenn of counsel; Victoria Randall on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Barry Kron, J.), rendered January 23, 2020, convicting her of robbery in the third degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is modified, as a matter of discretion in the interest of justice, by vacating so much of the sentence as imposed mandatory surcharges and fees; as so modified, the judgment is affirmed.
Contrary to the defendant's contention, the period of probation imposed was not excessive (see People v Suitte, 90 AD2d 80).
As consented to by the People, we modify the judgment by vacating the mandatory surcharges and fees imposed on the defendant at sentencing (see CPL 420.35[2-a][c]; People v Dickerson, 201 AD3d 731; People v Santillan, 200 AD3d 1074; People v Sevaughn G., 199 AD3d 936, 937; People v Dyshawn B., 196 AD3d 638).
DUFFY, J.P., IANNACCI, MALTESE and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court